DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Greco et al. (United States Patent 3,176,261).
With respect to Claim 1:
Greco discloses a communication system (FIG. 10) comprising: 
a circuit board assembly (FIG. 10, see notation) including a mating circuit board (FIG. 10, 107) having a mating edge (FIG. 10, see notation) and a plurality of mating pads (FIG. 10, see notation) at the mating edge (FIG. 10, see notation), the circuit board assembly (FIG. 10, see notation) having an electrical component (FIG. 10, see notation) electrically coupled to the mating circuit board (FIG. 10, 107) (Column 3, lines 60-73); 
and a cable receptacle connector (FIG. 1, 11) removably coupled to the mating edge (FIG. 10, see notation) of the mating circuit board (107), the cable receptacle connector (FIG. 10, 11) including a connector housing (FIG. 1, 13) having a connector cavity (FIG. 1, 19) and a card slot (FIG. 1, 51) open at a mating end (FIG. 1, 21) of the connector housing (FIG. 1, 13) to the connector cavity (FIG. 1, 19), the cable receptacle connector (FIG. 1, 11) including a cable (FIG. 11, 113) (Column 3, lines 70-73) extending from a cable end (FIG. 1, 23) of the connector housing (FIG. 1, 13), the cable receptacle connector (FIG. 1, 11) including signal contacts (FIG. 1, 15) arranged in the connector cavity, (FIG. 1, 19)  each signal contact (15) having a mating end (FIG. 7; 65, 73, 75) and a terminating end (FIG. 7, 69), the mating end (FIG. 7; 73, 75) (contact making surface) mated with the corresponding mating pads (FIG. 10, see notation) at the mating edge (FIG. 10, see notation) of the mating circuit board (FIG. 10, 107) at a separable mating interface (FIG. 5; 73, 75) (Column 2, lines 61-71), the terminating end (FIG. 5/6, 69) electrically connected to a cable conductor (FIG. 11, 119) of the cable (FIG. 11, 113 see notation) (Column 3, lines 70-75 and Column 4, lines 1-5).
With respect to Claim 2: 
Greco discloses the communication system (FIG. 10), wherein the cable (FIG. 10, 13 see notation) is electrically connected to the mating circuit board (FIG. 10, 107) through the signal contacts (FIG. 10, 15) of the cable receptacle connector (FIG. 10, 11) at the separable mating interface (FIG. 10, see notation) (Column 3, lines 16-42 and 70-73).
[AltContent: arrow][AltContent: textbox (2nd mating circuit board assembly)][AltContent: arrow][AltContent: textbox (separable mating interface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st cable receptacle connector)][AltContent: textbox (2nd cable receptacle connector)][AltContent: textbox (1st mating circuit board assembly)][AltContent: arrow][AltContent: textbox (mating pads)][AltContent: textbox (cables)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Electrical components)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (mating edge)]
    PNG
    media_image1.png
    593
    974
    media_image1.png
    Greyscale

With respect to Claim 3: 
Greco discloses the communication system (FIG. 10), wherein the card slot (FIG. 1, 51) of the connector housing (FIG. 1, 13) directly receives the mating edge (FIG. 10, see notation) of the mating circuit board (FIG. 10, 107) to electrical connect to the signal contacts (FIG. 10, 15) interior of the connector housing (FIG. 10, 13).
With respect to Claim 4: 
Greco discloses the communication system (FIG. 10), wherein a signal path between the cable conductor (FIG. 11, 119) of the cable (FIG. 11, 113) and the corresponding mating pad (FIG. 10, see notation) has two mating interfaces (FIG. 5, see notation for 1st , 2nd and 3rd interfaces) which are both located interior of the connector housing (FIG. 5, 13).
[AltContent: arrow][AltContent: textbox (signal lead)][AltContent: arrow][AltContent: textbox (terminating end)][AltContent: arrow][AltContent: textbox (mating end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd mating interface 73)][AltContent: textbox (2nd mating interface 75)][AltContent: textbox (1st mating interface)]
    PNG
    media_image2.png
    480
    879
    media_image2.png
    Greyscale

With respect to Claim 5: 
Greco discloses the communication system, wherein a signal path between the cable conductor (FIG. 11, 123) of the cable (FIG. 11, 113) and the corresponding mating pad (FIG. 10, see notation) has three mating interfaces (FIG. 5, see notation for 1st , 2nd and 3rd interfaces) (1st interface between conductor cable 119 and wire terminal 17 (crimp area 93), 2nd interface between wire terminal 17 and spring contact 15 and 3rd interface between spring terminal contact (15, 73, 75) and  trace (FIG. 10, see notation) on printed circuit board 107) (Column 3, lines 60-73) each of which are located interior of the connector housing (FIG. 5, 13).
With respect to Claim 7: 
Greco discloses the communication system (FIG. 10), wherein the cable receptacle connector (FIG. 10, 13) is fixed (stacked) within the communication system (FIG. 10), the mating circuit board (FIG. 10, 107) being matable to and unmatable from the cable receptacle connector (FIG. 10; 13, 57, 59) without moving the cable receptacle connector (FIG. 10, 13 anchored with bolt via flange and bore) within the communication system (Column 2, lines 58-60).
With respect to Claim 16: 
Greco discloses the communication system (FIG. 10), wherein the mating circuit board (FIG. 10, see notation) is a first mating circuit board (FIG. 10, see notation) and wherein the cable receptacle connector (FIG. 10, 11 see notation) is a first cable receptacle connector (FIG. 10, 11 see notation), the communication system (FIG. 10) further comprising a second mating circuit board (FIG. 10, 11 see notation) having a second mating edge (FIG. 10, 11 see notation) and a plurality of mating pads (FIG. 10, 11 see notation) at the second mating edge (FIG. 10, 11 see notation), the communication system (FIG. 10) further comprising a second cable receptacle connector (FIG. 10, 11 see notation) removably coupled to the second mating edge (FIG. 10, 11 see notation) of the second mating circuit board (FIG. 10, 11 107 see notation), the first cable receptacle connector (FIG. 10, 11 see notation) and the second cable receptacle connector (FIG. 10, 11 see notation) being ganged together as a connector stack (FIG. 10, 11 see notation), the connector stack (FIG. 10) being coupled to the first (FIG. 10, 107 see notation) and second (FIG. 10, 107 see notation) mating circuit boards such that the first cable receptacle connector (FIG. 10, 11 see notation) is coupled to the first mating circuit board (FIG. 10, 107 see notation) and the second cable receptacle connector (FIG. 10, 11 see notation) is coupled to the second mating circuit board (FIG. 10, 107 see notation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Greco et al. (United States Patent 3,176,261) in view of Beun et al. (United States Patent 6,243,273).
With respect to Claim 6: 
Greco discloses the communication system (FIG. 10).
Greco does not expressly disclose wherein the mating circuit board is fixed within the communication system, the cable receptacle connector being matable to and unmatable from the mating circuit board without moving the mating circuit board within the communication system.
However, Beun teaches the mating circuit board (FIG. 6, 180) is fixed within the communication system (FIG. 6, 126), the cable receptacle connector (FIG. 6; 158, 160) being matable to and unmatable from the mating circuit board (FIG. 6, 180) without moving the mating circuit board (160) within the communication system (FIG. 6, 126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greco with the teachings of Beun and provide the mating circuit board is fixed within the communication system, the cable receptacle connector being matable to and unmatable from the mating circuit board without moving the mating circuit board within the communication system so as to provide a communication system with form and fit compatibility and having expanded signal connectivity to internal modules. (Beun, Column 1, lines 34-40).

Claim(s) 8-9 and 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over Greco et al. (United States Patent 3,176,261) in view of Chen (United States Patent 9,033,744).
With respect to Claim 8: 
Greco discloses the communication system (FIG. 10), 
Greco does not expressly disclose wherein the cable receptacle connector includes an interposer circuit board arranged in the connector cavity, the cable extending into the connector cavity and being terminated to the interposer circuit board interior of the connector housing, the signal contacts being terminated to the interposer circuit board and being electrically connected to the cable via circuit traces of the interposer circuit board, the signal contacts extending from the interposer circuit board into the card slot for mating with the corresponding mating pads at the mating edge of the mating circuit board
However, Chen teaches the cable receptacle connector (FIG. 6, 11) includes an interposer circuit board (FIG. 6, 120) arranged in the connector cavity (FIG. 3, 113 see notation), the cable (FIG. 6; 150, 153) extending into the connector cavity (FIG. 3, 113 see notation) and being terminated to the interposer circuit board (FIG. 3, 120) interior of the connector housing (FIG. 3; 110, 160, see notation), the signal contacts (FIG. 3; 130, 140) being terminated (FIG. 3; 135, 145) to the interposer circuit board (FIG. 3, 120) and being electrically connected to the cable (FIG. 3, 150) via circuit traces (FIG. 6, 122) of the interposer circuit board (FIG. 6, 120), the signal contacts (FIG. 3; 130, 140) extending from the interposer circuit board (120) into the card slot (FIG. 3, 115) for mating with the corresponding mating pads (FIG. 7, 173) at the mating edge (FIG. 7, 171) of the mating circuit board (FIG. 7, 170).
[AltContent: textbox (rear edge)][AltContent: textbox (front edge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (connector housing)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Connector cavity)]
    PNG
    media_image3.png
    362
    697
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greco with the teachings of Chen and provide the cable receptacle connector includes an interposer circuit board arranged in the connector cavity, the cable extending into the connector cavity and being terminated to the interposer circuit board interior of the connector housing, the signal contacts being terminated to the interposer circuit board and being electrically connected to the cable via circuit traces of the interposer circuit board, the signal contacts extending from the interposer circuit board into the card slot for mating with the corresponding mating pads at the mating edge of the mating circuit board so as to reduce the width and the thickness of the insulating housing therefore reduce the overall footprint of the card edge cable connector assembly. (Chen, Column 1, lines 51-56).
With respect to Claim 9: 
Greco in view of Chen discloses the communication system (Greco, FIG. 10), wherein the interposer circuit board (Chen, FIG. 3, 120) extends between a front edge (Chen, FIG. 3, see notation) and a rear edge (Chen, FIG. 3, see notation), the signal contacts (Chen, FIG. 3, 130, 140) extending from the front edge (Chen, FIG. 3, see notation), the cable (Chen, FIG. 3, 150) being terminated to the rear edge (Chen, FIG. 3, see notation), the interposer circuit board (Chen, 120) being arranged in the connector cavity (Chen, FIG. 3, see notation) such that the front edge (Chen, FIG. 3, see notation) and the rear edge (Chen, FIG. 3, see notation) are interior of the connector housing (Chen, FIG. 3; 110, 160).

With respect to Claim 17:
Greco discloses a communication system (FIG. 10) comprising: 
a circuit board assembly (FIG. 10, see notation) including a mating circuit board (FIG. 10, 107) having a mating edge (FIG. 10, see notation) and a plurality of mating pads (FIG. 10, see notation) at the mating edge (FIG. 10, see notation), the circuit board assembly (107) having an electrical component (FIG. 10, see notation) electrically coupled to the mating circuit board (107) (Column 3, lines 60-73); 
and a cable receptacle connector (FIG. 10, 11) removably coupled to the mating edge (FIG. 10, see notation) of the mating circuit board (107), the cable receptacle connector (11) including a connector housing (FIG. 10, 13) having a connector cavity (FIG. 1/10, 19) and a card slot (FIG. 1/10, 51) open at a mating end (FIG. 1/10, 21) of the connector housing (13) to the connector cavity (19), the cable receptacle connector (11) including a cable (FIG. 11, 113) extending into the connector cavity (Column 3, lines 70-73), the cable (113) extending from a cable end (FIG. 1, 23) of the connector housing (13), the cable receptacle connector (11) includes signal contacts (FIG. 1, 15) terminated to the cable (113) (FIG. 5), the signal contacts (15) extending into the card slot (FIG. 5, 51) for mating with the corresponding mating pads (FIG. 10, see notation) at the mating edge (FIG. 10, see notation) of the mating circuit board (107) at a separable mating interface (FIG. 10, see notation).
Greco does not expressly disclose wherein the cable receptacle connector including an interposer circuit board arranged in the connector cavity, the cable receptacle connector including a cable extending into the connector cavity being terminated to the interposer circuit board and signal contacts terminated to the interposer circuit board being electrically connected to the cable, the signal contacts extending from the interposer circuit board into the card slot for mating with the corresponding mating pads at the mating edge.
However, Chen teaches the cable receptacle connector (FIG. 3, 11) including an interposer circuit board (FIG. 3, 120) arranged in the connector cavity (FIG. 3, 113 see notation), the cable receptacle connector (FIG. 3, 11) including a cable (FIG. 3, 150) extending into the connector cavity (FIG. 3, 113) being terminated to the interposer circuit board (FIG. 3, 120) and signal contacts (FIG. 3; 130, 140) terminated to the interposer circuit board (FIG. 3, 120) being electrically connected to the cable (FIG. 3, 150), the signal contacts (130, 140) extending from the interposer circuit board (120) into the card slot (FIG. 3, 115) for mating with the corresponding mating pads (FIG. 8, 174) at the mating edge (FIG. 8, 171).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greco with the teachings of Chen and provide the cable receptacle connector including an interposer circuit board arranged in the connector cavity, the cable receptacle connector including a cable extending into the connector cavity being terminated to the interposer circuit board and signal contacts terminated to the interposer circuit board being electrically connected to the cable, the signal contacts extending from the interposer circuit board into the card slot for mating with the corresponding mating pads at the mating edge so as to reduce the width and the thickness of the insulating housing therefore reduce the overall footprint of the card edge cable connector assembly. (Chen, Column 1, lines 51-56).
With respect to Claim 18: 
Greco in view of Chen discloses the communication system (Greco, FIG. 10), wherein the card slot (Greco, FIG. 10, 51) of the connector housing (Greco, FIG. 10, 13) directly receives the mating edge (Greco, FIG. 10, see notation) of the mating circuit board (Greco, FIG. 10, 107) to electrical connect to the signal contacts (Greco, FIG. 10, 15) interior of the connector housing (Greco, FIG. 10, 13).
With respect to Claim 19: 
Greco in view of Chen discloses the communication system (Greco, FIG. 10), wherein a signal path between the cable conductor (Greco, FIG. 10, 131) of the cable (Greco, FIG. 10, 113) and the corresponding mating pad (Greco, FIG. 10, see notation) has two mating interfaces (Greco, FIG. 5, see 1st, 2nd, 3rd mating interfaces) which are both located interior of the connector housing (Greco, FIG. 5, 13).

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greco et al. (United States Patent 3,176,261) in view of Terenzio et al. (United States Patent 10,045,452).
With respect to Claims 14 and 15: 
Greco discloses the communication system (FIG. 10). 
Greco does not expressly disclose wherein: (claim 14) the mating edge has a standard form factor and (claim 15) wherein the standard form factor of the mating edge is a form factor conforming to a PCI-e standard.
However, Terenzio teaches the mating edge has a standard form factor and wherein the standard form factor of the mating edge is a form factor conforming to a PCI-e standard (Column 4, lines 23-27 and 48-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greco with the teachings of Terenzio and provide the mating edge has a standard form factor and wherein the standard form factor of the mating edge is a form factor conforming to a PCI-e standard so as “to 
integrate various portions of standardized operational connections ( e.g., Serial
Advanced Technology Attachment (SATA), Peripheral Component Interconnect (PCI), Peripheral Component Interconnect Express (PCIe )) into components of the devices, such as electronic device members ( e.g., Printed Circuit Boards (PCBs ), motherboards, packlayers, integrated circuits) and enclosures thereof.” (Terenzio, Column 1, lines 12-20).

Claim(s) 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greco et al. (United States Patent 3,176,261) in view of Costello et al. (United States Patent Application Publication 2019/0356089).
With respect to Claim 11-13: 
Greco discloses the communication system (FIG. 10).
Greco does not expressly disclose (claim 11) wherein the cable receptacle connector includes a signal lead-frame including the signal contacts being stamped from a metal sheet, each signal contact having a signal lead extending between the mating end and the terminating end, (claim 12) wherein the signal contact includes a deflectable mating beam at the mating end and a solder pad at the terminating end, the signal lead, the mating beam and the terminating end being integral as a common signal contact and (claim 13) wherein the cable receptacle connector includes a ground lead-frame including ground contacts interspersed with the signal contacts.
However, Costello teaches the cable receptacle connector (FIG. 4, 244) includes a signal lead-frame (FIG. 15, 426) including the signal contacts (FIG. 15, 404) being stamped from a metal sheet (FIG. 15/16), each signal contact (404) having a signal lead (FIG. 15, see notation) extending between the mating end (FIG. 15, 430) and the terminating end (FIG. 15, 432), the signal contact (FIG. 15, 404) includes a deflectable mating beam (FIG. 15, see notation) at the mating end (430) and a solder pad (FIG. 15, 434) at the terminating end (432), the signal lead (FIG. 15, see notation), the mating beam (FIG. 15, see notation) and the terminating end (FIG. 15, 432) being integral as a common signal contact and the cable receptacle connector (244) includes a ground lead-frame (FIG. 15, see notation) including ground contacts (FIG. 15, 436) interspersed with the signal contacts (FIG. 15, 404).
[AltContent: textbox (ground lead-frame)][AltContent: textbox (deflectable mating beams)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (signal leads)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    437
    749
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greco with the teachings of Costello and provide the cable receptacle connector includes a signal lead-frame including the signal contacts being stamped from a metal sheet, each signal contact having a signal lead extending between the mating end and the terminating end, the signal contact includes a deflectable mating beam at the mating end and a solder pad at the terminating end, the signal lead, the mating beam and the terminating end being integral as a common signal contact and the cable receptacle connector includes a ground lead-frame including ground contacts interspersed with the signal contacts so as to provide a communication system having cost effective and reliable interconnection of connectors and components within the communication system including but not limited to signal integrity for signal channels through Printed Circuit Boards (PCB) that have long path lengths across the PCB. (Costello, [0004], lines 3-7 and [0005], lines 1-3).
 
With respect to Claim 20:
Greco discloses a communication system (FIG. 10) comprising: 
a circuit board assembly (FIG. 10, see notation) including a mating circuit board (FIG. 10, 107) having a mating edge (FIG. 10, see notation) and a plurality of mating pads (FIG. 10, see notation) at the mating edge (FIG. 10, see notation), the circuit board assembly (FIG. 10, see notation) having an electrical component (FIG. 10, see notation) electrically coupled to the mating circuit board (FIG. 10, 107); 
and a cable receptacle connector (FIG. 10, see notation) removably coupled to the mating edge (FIG. 10, see notation) of the mating circuit board (FIG. 10, 107), the cable receptacle connector (FIG. 10, see notation) including a connector housing (FIG. 10, 13) having a connector cavity (FIG. 1, 19) and a card slot (FIG. 1, 51) open at a mating end (FIG. 1, 21) of the connector housing (FIG. 10, 13) to the connector cavity (FIG. 10, see notation), the cable receptacle connector (FIG. 10, see notation) including signal contacts (FIG. 5, 15) being stamped from a metal sheet, each signal contact (15) having a signal lead (FIG. 5, 61, see notation) extending between a mating end (FIG. 5, see notation) and a terminating end (FIG. 5, see notation), the mating end (FIG. 5, see notation) extending into the card slot (FIG. 5, 51) for mating with the corresponding mating pads (FIG. 10, see notation) at the mating edge (FIG. 10, see notation) of the mating circuit board (FIG. 10, 107) at a separable mating interface (FIG. 10, see notation), the terminating end (FIG. 5, see notation) being electrically connected to a cable conductor (FIG. 11, 123 see notation) of the cable (FIG. 11, 113 see notation), the cable (FIG. 10, 113) extending from a cable end (FIG. 1, 23 see notation) of the connector housing (FIG. 1, 13).
Greco does not expressly disclose wherein the cable receptacle connector including a signal lead-frame including signal contacts being stamped from a metal sheet.
However, Costello teaches the cable receptacle connector (FIG. 4, 244) including a signal lead-frame (FIG. 15, 426) including signal contacts (FIG. 15, 404) being stamped from a metal sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greco with the teachings of Costello and provide the cable receptacle connector including a signal lead-frame including signal contacts being stamped from a metal sheet so as to provide a communication system having cost effective and reliable interconnection of connectors and components within the communication system including but not limited to signal integrity for signal channels through Printed Circuit Boards (PCB) that have long path lengths across the PCB. (Costello, [0004], lines 3-7 and [0005], lines 1-3).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the cable receptacle connector includes electronic components mounted to the interposer circuit board, the electronic components being electrically connected to the corresponding signal contacts, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831